Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II and species KRAS, TP53, HPV16, HPV18, and AKT1 in the reply filed on 11/9/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-54 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (law of nature) without significantly more. The claims recite a law of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes, all the claims are directed to a composition of matter.
Step 2.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claims are drawn to a composition of matter, which is a law of nature. Claim 51 recites a cancer assay panel comprising a first group of genes with high signal cancers or liquid cancer, a second group of genes associated with hotspots for SNVs or indels, and a third group of genes associated with viral hotspots, the third group of genes comprising HPV16 and HPV18.  Dependent claims 52 limits first group of genes to KRAS and TP53, claim 53 limits second group of genes associated with SNVs to AKT1, claim 54 limits genes associated with indels.  Claim 56 recites an intended use of the panel of genes. The specification does not define gene or panel as such the gene panel is given its broadest reasonable interpretation to include naturally occurring sequencing.  There is no recitation within the claims that indicate that the gene panel claimed have any structural or functional characteristics that differ from the naturally occurring nucleic acids.  
The claimed nucleic acids do not display markedly different characteristic compared to
the naturally occurring counterpart and there is no indication that mixing in a composition that
the naturally occurring nucleic acid changes the structure, function or other properties of the
nucleic acids. According the gene panel are a product of nature exception and the claim is
directed to at least one exception. This judicial exception is not integrated into a practical
application because the claims gene panels that comprise genes that are naturally occurring.  The recitation of gene panel is nothing more than an attempt to generally link the product of nature to a technological environment and is a nominal extra solution component of the claim and does not structurally change the genes. Many cited prior art references in this record demonstrate
the gene panel are naturally occurring sequences. .
Step 2B - Does the claim recite additional elements that amount to significantly more
than the judicial exception? No.
Herein the claims as a whole are not considered to recite any additional elements that
amount to significantly more than the naturally occurring nucleotide sequences. The claims do
not include additional elements that are sufficient to amount to significantly more than the
judicial exception. Besides the genes or nucleic acids, the claims recite a panel in the preamble. At the time the invention was made, a panel was well-established, routine and conventional. Additionally where a panel is recited at such a high level of generality it does not meaningfully limit the claim. Thus the claims as a whole does not amount to significantly more than each “product of nature” by itself and the claims do not qualify as eligible subject matter.
Accordingly, it is determined that the instant claims are not directed to patent eligible
subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eifert et al. (Personalized Medicine, Vol 14, Issue 4, July 2017, pp 309-325).
Eifert teaches CANCERPLEX.  Eifert teaches a panel of  435 genes (see pg. 312, 1st column).  Eifert panel comprises KRAS, TP53, and AKT1 (see supplementary table 1) (claim 52).  Eifert teaches the gene panel assay comprises SNPs, indels, and HPV16/18 (see pg. 312, 2nd column) (claim 53-54).  Eifert teaches the gene panel identifies cancer and tumor type (see figure 3) (claim 56). 
Claims 51-54 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5 to 10 N-mers is labeled with a detectable moiety that is a detected by fluorescence, and particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the nucleic acids in the composition will comprises a gene panel comprising TP53, KRAS, SNV and indels, AKT1, HPV16 and HPV18.
Regarding the preamble of the claims and dependent claim 56, as noted in the MPEP 2111.02, if “the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). In Pitney Bowes Inc. v. Hewlett-Packard Co., 182F.3d 1298, 1305, 51 USPQ2d 1161, 1166 (Fed Cir. 1999) the court held that if the body of the claim sets forth the complete invention, and the preamble is not necessary to give “life, meaning and vitality” to the claim, “then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.”  In the present situation, the claim language of “cancer assay panel” is a statement of purpose and intended result and does not materially affect the structural properties of the composition.  Additionally the wherein clause recited in claim 56 is an additional statement of intended use, reciting wherein the assay panel detects a presence or absence of cancer in a subject or detects a type of cancer in the subject.  Thereby, the intended use of the panel does not materially distinguish the claimed composition over the prior art. 
Further, it is noted that the claims recite the open claim language of “comprising” and thereby the recited panel may include any number of genes. Moreover because neither the claim or the specification define gene assay panel, the gene assay panel has been given its broadest reasonably interpretation to include a composition of nucleic acid probes as neither the specification nor claims define or limit the size of the gene within the panel.  
Conclusion
No claims are allowable. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634